DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler (US 2012/0242669 A1, hereinafter referred as “Weiler”) in view of Lewis (US 2019/0240559 A1, hereinafter referred as “Lewis”).
 	Regarding claim 1, Weiler discloses a personnel board system configured to display (¶0007 and ¶0030 discloses display device for a play calling system) the offensive personnel distribution to the defensive players during the course of a football game (¶0016 discloses system for displaying play calls to participants in an athletic competition), said system comprising: 
 	a display board including a display panel configured to selectively display at least two display digits (Fig. 2 and ¶0037 discloses three numeric digits displayed on the display device 200), a perimeter frame surrounding the display panel (Figs. 2-5c illustrate a frame surrounding the display device)…; and 
 	a control application configured to display and operate on a control device (¶0051 discloses as shown in FIG. 6, an input device 600 runs custom software which can accept input from the user), said control application including an interface for enabling a user to input at least two digits (¶0052 discloses the user can select each character 611-613 to be displayed on the display device in each of the first block 510, second block 520, third block 530 and fourth block 540) and send said at least two digits to said display board for display on said display panel (¶0054 discloses the play can be transmitted to the display device by connecting the input device to the display device by a wire or wirelessly using wireless transmission); 
 	wherein said display board and said control device are in electronic communication with one another (¶0054 discloses the play can be transmitted to the display device by connecting the input device to the display device by a wire or wirelessly using wireless transmission).
Weiler doesn’t explicitly disclose a stand component for holding said display board in a generally vertical orientation.
 	However, in a similar field of endeavor, Lewis discloses a stand component for holding said display board in a generally vertical orientation (¶0048 discloses both displays 202 and 204 may be disposed on marker 200 such that the displays are easily and clearly visible from the field of play when marker 200 is held upright on the sideline, with the main body housing the displays sitting atop a supporting mast or pole).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiler such that the displays are easily and clearly visible from the field of play when marker 200 is held upright on the sideline (¶0048).
	Regarding claim 2, Weiler discloses the personnel board system of claim 1, wherein said display board and said control device are in wireless communication with one another (¶0054 discloses the play can be transmitted to the display device by connecting the input device to the display device by a wire or wirelessly using wireless transmission).
	Regarding claim 3, Weiler doesn’t explicitly disclose the personnel board system of claim 2, wherein said wireless communication comprises radio transmission or Bluetooth transmission.
 	However, in a similar field of endeavor, Lewis discloses wherein said wireless communication comprises radio transmission or Bluetooth transmission (¶0073 discloses an external control device may couple to the marker via one or more wireless electronic communication connections, such as Wi-Fi, Bluetooth, or any other suitable wireless communication protocol.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiler for the purpose of using a communication technology that is ubiquitous and likely to be supported for years to come.
	Regarding claim 4, Weiler discloses the personnel board system of claim 1, wherein said display panel includes one or more LED lights (¶0048 discloses the display device is an LED display board having an array of LEDs which can used to display characters) configured to selectively illuminate to display said at least two display digits (¶0052 discloses user can select each character 611-613 to be displayed on the display device in a first block 510).
	Regarding claim 5, Weiler discloses the personnel board system of claim 1, wherein said at least two display digits include a first display digit and a second display digit (Fig. 2 and ¶0037 discloses three numeric digits displayed on the display device 200).
	Regarding claim 6, Weiler discloses the personnel board system of claim 1, wherein said control device is a mobile phone device (¶0055 discloses input device can be an off-the-shelf device which is commercially available such as an iPad, iPhone, Android device, windows mobile device, cellular telephone, smart phone, PDA, laptop computer, or other widely available electronic device) or a computer tablet device.
	Regarding claim 7, Weiler doesn’t explicitly disclose the personnel board system of claim 1, wherein said interface of said control application includes a number pad displaying digits 0 through 9 on said control device.
However, in a similar field of endeavor, Lewis discloses wherein said interface of said control application includes a number pad displaying digits 0 through 9 on said control device (¶0049 discloses display 202 is shown as an electronic display configured to display a single numeric digit (e.g., 0-9). ¶0071 discloses a marker may be configured to physically couple to a remote and/or external control device which may be configured to control any one or more of the functions of the marker as set out herein, such as displayed information, generated outputs, and/or inter-marker communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiler for the purpose of including a larger set of characters to increase the difficulty for encoding the play-call.

4. 	Claims 8-11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler (US 2022/0308713 A1, hereinafter referred as “Weiler”) in view of Hunter (US 2008/0206723 A1, hereinafter referred as “Hunter”).
	Regarding claim 8, Weiler discloses a play-call board system (¶0007 and ¶0030 discloses display device for a play calling system) configured to display an encoded number corresponding to a play-call to the on-field players during the course of a football game (¶0037 discloses encoding a play-call using numerical digit to athletes on the field), said system comprising: 
 a display board including a display panel (Figs. 2-5c, ¶0007 and ¶0030 discloses a display device) and a perimeter frame surrounding said display panel (Figs. 2-5c illustrate a frame surrounding the display device), wherein said display panel includes at least three distinguishable number [columns] configured to selectively display a number comprising at least one digit (Figs. 4,5a-5b, ¶0037 and ¶0044 discloses play calling system includes an electronic display board 400 and a first, second, third, and fourth blocks 410-440 of characters [arranged in columns]),…
 a control application configured to control the operation of said display board (¶0051 discloses as shown in FIG. 6, an input device 600 runs custom software which can accept input from the user), said control application configured to operate through a control device (¶0051 discloses as shown in FIG. 6, an input device 600 runs custom software which can accept input from the user); 
 wherein said control application includes a display and interface that enables a user to select a live feature corresponding to one of said distinguishable number [columns] on said display panel (¶0052 discloses the user selects the characters in one or more of blocks 510-540 that the user specifies as the play call information, and ¶0053 discloses input device also provides ‘random’ buttons 614, 624, 634, and 644 to fill with dummy data in the unspecified blocks); 
wherein said display and interface of said control application enables said user to enter a number for display on said distinguishable number [column] corresponding to said selected feature (Fig. 6, ¶0037 and ¶0052 discloses the user selects the characters in one or more of blocks 510-540 that the user specifies as the play call information); 
wherein said control application is configured to display a different randomly generated number in each of said distinguishable number [columns] not corresponding to said selected live feature (Fig. 6 and ¶0053 discloses input device also provides ‘random’ buttons 614, 624, 634, and 644 to fill with dummy data in the unspecified blocks).
Weiler doesn’t explicitly disclose distinguishable number rows and wherein each of said at least three distinguishable number rows include a feature for distinguishing said at least three distinguishable number rows.
 However, in a similar field of endeavor, Hunter discloses distinguishable number rows (Figs. 1, 2 and ¶0025 discloses the columns and rows contain a coded system that allows a coach or person to communicate signs, signals, pitches and plays to the players), and wherein each of said at least three distinguishable number rows include a feature for distinguishing said at least three distinguishable number rows (¶0027 discloses the cards are divided into columns and rows, distinguished with different colors, symbols, numbers, and actions to be performed by that player).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiler so that numbers and colors can be coordinated for each position on the baseball/softball field such that the same ‘hot color’ and series of numbers puts all the players in their individual desired position (Abstract).
	Regarding claim 9, Weiler discloses the play-call board system of claim 8, wherein each of said at least three distinguishable number [columns] is configured to display a three-digit number (Figs. 4,5a-5b, ¶0037 and ¶0044 discloses play calling system includes an electronic display board 400 and a first, second, third, and fourth blocks 410-440 of characters [arranged in columns]).
 	Weiler doesn’t explicitly disclose at least three distinguishable number rows.
	However, in a similar field of endeavor, Hunter discloses at least three distinguishable number rows (Figs. 1, 2 and ¶0025 discloses the columns and rows contain a coded system that allows a coach or person to communicate signs, signals, pitches and plays to the players).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiler so that numbers and colors can be coordinated for each position on the baseball/softball field such that the same ‘hot color’ and series of numbers puts all the players in their individual desired position (Abstract).	 
	Regarding claim 10, Weiler doesn’t explicitly disclose the play-call board system of claim 8, wherein said at least three distinguishable number rows comprises at least three color coordinated number rows, and wherein said feature for each of said at least three color coordinated number rows is a different color.
 However, in a similar field of endeavor, Hunter discloses wherein said at least three distinguishable number rows comprises at least three color coordinated number rows (¶0027 discloses the cards are divided into columns and rows, distinguished with different colors, symbols, numbers, and actions to be performed by that player), and wherein said feature for each of said at least three color coordinated number rows is a different color (¶0027 discloses the cards are divided into columns and rows, distinguished with different colors, symbols, numbers, and actions to be performed by that player).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiler so that numbers and colors can be coordinated for each position on the baseball/softball field such that the same ‘hot color’ and series of numbers puts all the players in their individual desired position (Abstract).	 
	Regarding claim 11, Weiler doesn’t explicitly disclose the play-call board system of claim 8, wherein said at wherein said at least three distinguishable number rows comprises three color coordinated number rows, wherein said feature for each of said three color coordinated number rows comprises a different color, and wherein said live feature is a live color corresponding to one of said color coordinated number rows on said display panel.
However, in a similar field of endeavor, Hunter discloses wherein said at least three distinguishable number rows comprises at least three color coordinated number rows (¶0027 discloses the cards are divided into columns and rows, distinguished with different colors, symbols, numbers, and actions to be performed by that player), and wherein said feature for each of said at least three color coordinated number rows is a different color (¶0027 discloses the cards are divided into columns and rows, distinguished with different colors, symbols, numbers, and actions to be performed by that player), and wherein said live feature is a live color corresponding to one of said color coordinated number rows on said display panel (Abstract and ¶0048 discloses The ‘hot’ color or symbol corresponds with the column or row a player is to utilize for that particular play, sign, or signal).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weiler so that numbers and colors can be coordinated for each position on the baseball/softball field such that the same ‘hot color’ and series of numbers puts all the players in their individual desired position (Abstract).	 
 	Regarding claim 13, Weiler discloses the play-call board system of claim 8, wherein said display board and said control device are in electronic communication with one another (¶0054 discloses the play can be transmitted to the display device by connecting the input device to the display device by a wire or wirelessly using wireless transmission).
	Regarding claim 14, Weiler discloses the play-call board system of claim 13, wherein said display board and said control device are in wireless communication with one another (¶0054 discloses the play can be transmitted to the display device by connecting the input device to the display device wirelessly using wireless transmission).
	Regarding claim 16, Weiler discloses the play-call board system of claim 8, wherein said control device is a mobile phone device (¶0055 discloses input device can be an off-the-shelf device which is commercially available such as an iPad, iPhone, Android device, windows mobile device, cellular telephone, smart phone, PDA, laptop computer, or other widely available electronic device) or a computer tablet device.

5. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weiler in view of Hunter and in further view of Cronmiller (US 11,050,488 B1, hereinafter referred as “Cronmiller”).
	Regarding claim 12, Weiler as modified doesn’t explicitly disclose the play-call board system of claim 11, wherein said different colors comprise red, white and amber.
 	However, in a similar field of endeavor, Cronmiller discloses wherein said different colors comprise red, white and amber (col. 5, lines 4-8 discloses output illumination color may be monocolor or selectable between modes of different colors of output illumination. Typical colors of illumination, are red, white, amber, green, or blue).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Weiler for the purpose of displaying the level of urgency of the play call based on the approaching end of the game or the quarter.	 
	

6. 	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiler in view of Hunter and in further view of Lewis.
	Regarding claim 15, Weiler as modified doesn’t explicitly disclose the play-call board system of claim 14, wherein said wireless communication comprises radio transmission or Bluetooth transmission.
	However, in a similar field of endeavor, Lewis discloses wherein said wireless communication comprises radio transmission or Bluetooth transmission (¶0073 discloses an external control device may couple to the marker via one or more wireless electronic communication connections, such as Wi-Fi, Bluetooth, or any other suitable wireless communication protocol.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Weiler for the purpose of using a communication technology that is ubiquitous and likely to be supported for years to come.
	Regarding claim 17, Weiler as modified doesn’t explicitly disclose the play-call board system of claim 8, wherein said interface of said control application includes a number pad displaying digits 0 through 9 on said control device.
However, in a similar field of endeavor, Lewis discloses wherein said interface of said control application includes a number pad displaying digits 0 through 9 on said control device (¶0049 discloses display 202 is shown as an electronic display configured to display a single numeric digit (e.g., 0-9). ¶0071 discloses a marker may be configured to physically couple to a remote and/or external control device which may be configured to control any one or more of the functions of the marker as set out herein, such as displayed information, generated outputs, and/or inter-marker communication).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Weiler for the purpose of including a larger set of characters to increase the difficulty for encoding the play-call.
Allowable Subject Matter
7. 	Claim 18 is allowed. Allowable feature of the claim language include the limitations “wherein said control application includes a display and interface that enables a user to select a live color corresponding to one of said color coordinated number rows on said display panel; wherein said display and interface of said control application enables said user to enter a three-digit number for display on said color coordinated number row corresponding to said selected live color; wherein said control application is configured to display a different randomly generated three-digit number in each of said color coordinated number rows not corresponding to said selected live color.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692